Citation Nr: 0015889	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pyuria.  

2. Entitlement to 10 percent rating under the provisions of 
38 C.F.R. § 3.324 for multiple noncompensable disabilities.  


REPRESENTATION

Appellant represented by:	The American Red Cross



INTRODUCTION

The veteran served on active duty from June 1973 to October 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision.  Historically, 
the veteran's original appeal consisted of the claims for 
service connection for a low back disorder on a secondary 
basis, entitlement to a compensable rating for bilateral 
hearing loss, entitlement to a compensable rating for 
residuals of excision of a tumor of the right calf, as well 
as entitlement to an increased rating for pyuria and 
entitlement to a compensable evaluation under the provision 
of 38 C.F.R. § 3.324 for multiple noncompensable 
disabilities.  

Entitlement to a higher ratings for hearing loss and for 
residuals of excision of a tumor of the right calf was denied 
in a December 1996 Board decision.  Entitlement to a low back 
disability on a secondary basis was denied in a September 
1998 Board decision.  In its current status, the case returns 
to the Board following completion of development made 
pursuant to its previous remands in December 1996, September 
1998, and June 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's genitourinary system is currently 
asymptomatic.  

3.  The veteran's service connected disabilities, 
postoperative residuals of excision of a tumor on the right 
calf, a scar on the dorsum of the right hand, bilateral 
hearing loss and pyuria, are not of such a nature as to 
clearly interfere with normal employability.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for pyuria have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, 
Code 7599, 7512 (1999)

2.  The criteria for multiple noncompensable ratings have not 
been satisfied.  38 C.F.R. § 3.324 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Pyuria.

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected pyuria.  That is, he has presented a claim 
that is plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for pyuria in a June 1977 rating decision.  A noncompensable 
rating was assigned under the provisions of 
38 C.F.R. § 4.115a, Code 7599-7512.  An October 1992 rating 
decision reflects that the veteran's disability was evaluated 
under the provisions of 38 C.F.R. § 4.115a, Code 7599-7515 
for calculus of the bladder.  However, the medical evidence 
on file does not disclose any complaints of calculus of the 
bladder recently.  

The schedule for rating genitourinary conditions was changed 
effective February 17, 1994.  59 FR 2527 (January 18, 1994).  
Additional changes were made pursuant to 59 FR 10676 (March 
7, 1994).  The veteran reopened his claim for an increased 
rating for his genitourinary condition in July 1994.  
Consequently, only the amended version of the schedule is 
applicable in the veteran's case.  The January 1995 rating 
decision reflects the continuation of a noncompensable rating 
for the veteran's service-connected pyuria, and the January 
1995 statement of the case reflects consideration of the 
entitlement under the previous ratings.  However, subsequent 
statements of the case provide the veteran with the amended 
version of the regulations.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix "75-, used in the veteran's case 
pertains to disorder of the genitourinary system.  

Under the provisions in effect since the February 17, 1994 
changes in the rating schedule, cystitis is rated as voiding 
dysfunction.  38 C.F.R. § 4.115b, Code 7512.  
38 C.F.R. § 4.115a pertains to rating genitourinary system 
dysfunctions, including renal dysfunction, voiding 
dysfunction, urinary frequency, obstructive voiding and 
urinary tract infections.  The minimum compensable rating of 
20 percent is provided for voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  

In the veteran's case, for reasons and bases set forth below, 
the preponderance of the evidence is against the claim for an 
increased rating for pyuria.  This is true in particular 
because there is no evidence of current disablement 
demonstrated on the most recent VA examinations, conducted in 
October 1994, November 1997 and August 1999.  Intermittently 
the veteran was treated for urethral discharge thought to 
represent gonorrhea.  The veteran was noted to have a normal 
genitourinary examination in 1999.  In addition, the veteran 
denied any evidence of urethral discharge at the time of the 
examination or in recent past.  Urinalysis results were 
interpreted to be within normal limits.  

I do note, however, that the veteran has also complained of 
intermittent episodes of urinary frequency.  He has reported 
that he has periods in which he is asymptomatic for two or 
three weeks, after which he begins to have dysuria and a 
burning sensation.  He reported that he had been taking 
antibiotics for this condition.  In addition, he stated at 
his examination in November 1997, that he voided 9 to 12 
times daily and 7 to 8 times at night.  However, medical 
examinations have failed to establish a connection between 
these complaints of frequency and service-connected 
disability, namely pyuria.  Other factors have been 
considered, including diabetes and venereal disease.  

In view of the foregoing, I conclude that the preponderance 
of the evidence is against the claim for an increase 
(compensable) rating for pyuria under the rating schedule.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization, and has not demonstrated 
marked impairment in his ability to work.  Accordingly, there 
is no basis for consideration of an extraschedular rating.  

38 C.F.R. § 3.324

The law pertaining to multiple noncompensable service-
connected disabilities provides that:

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating. 

In the veteran's case, he currently has service connection 
established for postoperative residuals of excision of a 
tumor on the right calf, a scar on the dorsum of the right 
hand, bilateral hearing loss in addition to pyuria, discussed 
above.  In the October 1994 VA joints examination, the 
veteran was observed to have a well-healed, barely visible, 
transverse scar, measuring 1 1/2  inches and located about 3 
inches below the knee.  The scar was not shown to be 
symptomatic, except for some complaints of diffuse numbness 
in the right lower extremity.  Symptoms were thought to be 
more likely related to low back, chronic and recurrent strain 
rather than to tumor resection.  In addition, initial VA 
examination report, dated in January 1977 shows that no 
functional impairment due to the right hand scar had been 
noted since the inservice right hand injury.  Only a healed 
scar, measuring 2 1/2 centimeters in the region of the 4th 
metacarpal remained.  Also, at the October 1994 VA 
audiometric examination revealed hearing was within normal 
limits.  These disabilities are not of such a nature as to 
clearly interfere with normal employability.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for a 10 percent rating for multiple noncompensable 
ratings.  



ORDER

An increased (compensable) rating for pyuria is denied.  

A 10 percent rating for multiple noncompensable ratings under 
the provisions of 38 C.F.R. § 3.324 is denied.  



		
	SABRINA M. TILLEY
	Acting Member, Board of Veterans' Appeals



 

